Citation Nr: 0204765	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  00-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pneumonia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law



ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active service from May to December 1952.

By rating decision in March 1996, service connection was 
denied for pneumonia, bronchiectasis, chronic obstructive 
pulmonary disease (COPD), and coronary artery disease by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran received written notice 
of these denials by letter of the same month; however, he 
failed to file a timely appeal therefrom to the Board of 
Veterans' Appeals (the Board) and those denials are final.  
See 38 U.S.C.A. § 7105 (West 1991).  By action in December 
1997, the veteran was informed by the RO that the claim of 
entitlement to service connection for COPD remained denied.  

In August 1999, the veteran requested that the claims of 
entitlement to service connection for COPD to include 
bronchitis, residuals of pneumonia, and coronary artery 
disease be reopened.  The current appeal arises from a 
January 2000 rating decision by the RO which found that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for pneumonia, coronary 
artery disease, and COPD.   

By a decision dated April 12, 2001, the Board found that new 
and material evidence sufficient to reopen claims of 
entitlement to service connection for pneumonia, coronary 
artery disease, and COPD had not been submitted and denied 
the veteran's appeal.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court), which, upon a motion by the Secretary of 
Veterans Affairs, vacated the Board's decision of April 12, 
2001, and remanded the matter to the Board for 
readjudication, to include consideration of the applicability 
of the Veterans Claims Assistance Act of 2000.

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for pneumonia and COPD will be addressed in the 
remand portion of this decision.  Therefore, at this time the 
Board will only consider and decide the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for coronary artery 
disease.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for coronary artery disease was denied by a rating decision 
in March 1996.

2.  The additional evidence added to the record since March 
1996 is not so significant that it must be considered in 
order to decide the merits of the claim for service 
connection for coronary artery disease.


CONCLUSIONS OF LAW

1.  The unappealed March 1996 RO decision which denied 
entitlement to service connection for coronary artery disease 
is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302 (2001).

2.  Evidence received since the March 1996 RO determination 
is not new and material and, therefore, the claim of 
entitlement to service connection for coronary artery disease 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines the obligations of 
VA with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  The 
provisions pertaining to claims to reopen based upon 
submission of new and material evidence apply to any claim 
for benefits received by VA on or after August 29, 2001, and 
thus do not apply in this case.  The remaining implementing 
regulations are applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board observes that the VCAA, pertaining to VA's duty to 
assist veterans in the development of their claims, left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West Supp. 2001).

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001).  In this 
case, the veteran was notified of the pertinent law and of 
what evidence is needed to reopen his claim of entitlement to 
service connection for coronary artery disease in a statement 
of the case furnished to him in February 2000.  In addition, 
although the Court's order of September 2001 served to vacate 
the Board's April 12, 2001, decision and its legal efficacy, 
the Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the appellant.  
Examination of the now-vacated Board decision reveals that 
the Board clearly articulated the relevant law and 
regulations and discussed those legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's April 12, 2001, denial, the appellant has 
already had an extensive advisement of the evidence which 
would be required to reopen and substantiate his claim.  
Therefore, the Board believes, based on the record, that VA's 
duty to notify the veteran has been fulfilled.

With regard to any duty to assist the veteran in the 
development of facts pertinent to the claim for service 
connection for coronary artery disease, because in this 
decision the Board has found that new and material evidence 
to reopen the claim has not been submitted, the provisions of 
the VCAA and the implementing regulations pertaining to VA's 
duty to assist do not apply.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).  Where a veteran served 
90 days or more and cardiovascular disease becomes manifest 
to a degree of ten (10) percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
indicated that, in determining whether new and material 
evidence has been submitted, it is necessary to consider the 
evidence added to the record since the last time a claim was 
denied on any basis.  Thus, the Board will address the issue 
of whether new and material evidence has been submitted to 
reopen a claim of service connection for coronary artery 
disease since the last prior final rating decision in March 
1996.

At the time of the prior final denial of service connection 
for coronary artery disease in March 1996, the evidence of 
record included the veteran's service medical records and 
reports of a VA chest X-ray and a VA general medical 
examination in February 1996.

The service medical records included a report of an induction 
physical examination in April 1952 at which the veteran's 
chest and heart were clinically evaluated as normal and a 
November 1952 medical board report which indicated that the 
veteran was unfit to perform his duties by reason of 
bronchiectasis.  At admission to a service department 
hospital in August 1952 for treatment of pneumonia, an apical 
systolic murmur was heard when the veteran was recumbent but 
became inaudible when he was in an upright position; the 
murmur was found to be functional.  The service medical 
records were otherwise negative for any complaints, findings, 
or diagnoses of cardiovascular abnormality or disease.  

The VA chest X-ray in February 1996 showed the heart to be of 
normal size and configuration; the impression was no 
infiltrates, mild interstitial fibrosis.

At the VA general medical examination in February 1996, the 
veteran complained of shortness of breath for the last 10 
years.  He had occasional chest pain which limited his 
exercise ability.  He stated that he had chest pain in an 
unpredictable fashion approximately 4 times per day.  He also 
had a soft cough which was productive of episodic phlegm.  
His past medical history included hypertension and heart 
disease with angina and arrhythmia.  He had smoked since age 
16 years and he was smoking half a pack per day.  He stated 
that he had been told in service that he had a heart murmur.  
On examination, the heart had a regular rate and rhythm and 
there were no murmurs or gallops.  Pulmonary function testing 
showed moderate obstructive airway disease.  The assessments 
included moderate chronic obstructive lung disease, history 
of chest pain, probably related to coronary artery disease, 
stable, and history of hypertension.

The rating decision in March 1996 denied entitlement to 
service connection for coronary artery disease on the basis 
that there was no evidence that such disease was present 
during the veteran's period of active service or until years 
thereafter and there was no medical evidence linking 
postservice probable coronary artery disease to the veteran's 
service. 

The additional evidence presented or secured since March 1996 
concerning the veteran's cardiovascular system includes VA 
and private treatment records, statements by the veteran, and 
duplicate copies of service medical records, which were 
submitted by the veteran.

The Board finds that the copies of service medical records 
are not new, in that the original service medical records 
were part of the veteran's claims file in March 1996.

The veteran stated, in his substantive appeal received in 
March 2000, that in service he was treated for multiple 
medical conditions, including coronary artery disease.  The 
veteran's statement is new but it is not material, because 
there is no indication in the record that the RO did not have 
all of the veteran's service medical records in March 1996 
and the service medical records show no treatment for 
coronary artery disease. The veteran's statement lacks 
probative value and is thus not material because he is not 
qualified, by his own statement, standing alone, to show that 
coronary artery disease was diagnosed while he was on active 
duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The private treatment records, which are dated from 1992 to 
1995, show treatment for hypertension.  The VA treatment 
records, which are dated from 1995 to 2000, show treatment 
for coronary artery disease.  The private and VA treatment 
records are new but they are not material, because none of 
the records link current coronary artery disease to the 
veteran's period of active service and the records do not 
contain any finding or opinion that coronary artery disease 
had its onset during the veteran's active service from May to 
December 1952 or the year following such service.

In sum, none of the additional evidence is new and material 
and, for that reason, the claim for service connection for 
coronary artery disease is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001).
  
ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for coronary artery disease not having 
been submitted, the appeal on that issue is denied.

REMAND

In April 2002, the veteran's representative submitted 
additional evidence pertaining to the claims for service 
connection for pneumonia and COPD.  The additional evidence 
consists of a medical opinion by a physician on the question 
of the time of onset of pneumonia and COPD.  The 
representative stated that the veteran does not waive initial 
consideration of the additional evidence by the RO.

38 C.F.R. § 20.1304(b) (as amended by 67 Fed. Reg. 3105, Jan. 
23, 2002) provides that, following the expiration of a period 
of 90 days following the mailing of notice to the appellant 
and his representative that an appeal has been certified to 
the Board for appellate review, the Board will not accept 
additional evidence except when the appellant demonstrates on 
motion that there was good cause for the delay.  In the 
instant case, the RO notified the veteran and his 
representative by letter dated October 13, 2000, that the 
appeal was being certified to the Board for appellate review.  
The veteran and his representative have not requested that 
the additional evidence be considered by the Board in 
connection with the veteran's attempt to reopen his claims 
for service connection for pneumonia and COPD.  Rather, they 
have requested that those issues be first considered by the 
RO.  

Prior to the recent amendments to 38 C.F.R. § 20.1304, which 
were effective February 22, 2002, 38 C.F.R. § 20.1304(c) 
provided that any pertinent evidence accepted by the Board 
under the provisions of 38 C.F.R. § 20.1304 as well as any 
evidence received by the RO after the records were 
transferred to the Board and referred to the Board by the RO, 
pursuant to 38 C.F.R. § 19.37(b) (2001), must be referred by 
the Board to the RO for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived by the appellant or his 
representative or unless the Board determines that the 
benefits to which the evidence relates may be allowed on 
appeal without such referral.  The amendments to 38 C.F.R. 
§ 20.1304 which became effective February 22, 2002, 
eliminated 38 C.F.R. § 20.1304(c) as it was prior to that 
date.  However, when the law or regulations applicable to a 
claim change during the pendency of an appeal, the version 
more favorable to the veteran shall be applied.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-3 (1991).  Under these 
circumstances, the Board finds that the lack of a waiver of 
RO consideration of the additional evidence submitted in 
April 2002 means that the issues of whether new and material 
evidence has been submitted to reopen claims of entitlement 
to service connection for pneumonia and COPD should be 
remanded to the RO for review of the additional evidence and 
readjudication of those issues.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should review the additional 
evidence submitted by the veteran's 
representative in April 2002 and then 
readjudicate the issues of whether new 
and material evidence has been submitted 
to reopen claims of entitlement to 
service connection for pneumonia and 
COPD.  If the decision on either issue 
remains adverse to the veteran, he and 
his representative should be provided 
with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition 
of the appeal.  No action is required of the veteran unless 
he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument 

on the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



